Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 1 of 20 PageID: 186




RACHAEL A. HONIG
Acting United States Attorney
ALLAN B. K. URGENT
BROOKS E. DOYNE
Assistant United States Attorneys
970 Broad Street, Suite 700
Newark, NJ 07102
Main Tel.: (973) 645-2700

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


  YAZMIN JUÁREZ COYOY, on her            HON. KEVIN MCNULTY
  own behalf and as surviving parent
  of MARIEE CAMYL NEWBERRY               Civil Action No. 2:20-cv-02501-KM-ESK
  JUÁREZ,
                       Plaintiff,
                                         ANSWER TO COMPLAINT AND
             V.                          DEFENSES BY DEFENDANT
                                         UNITED STATES OF AMERICA
  UNITED STATES OF AMERICA,

                        Defendant.

      Defendant United States of America, by its attorney, Rachael A. Honig, Acting

United States Attorney for the District of New Jersey (Allan B. K. Urgent and Brooks

E. Doyne, Assistant United States Attorneys, appearing), answers the Complaint

filed by Plaintiff Yazmin Juárez Coyoy (“Plaintiff” or “Ms. Juárez”) as follows:

                              NATURE OF ACTION

      1.     Denied.

      2.     The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 2 at this time,

accordingly they are denied, except that the United States specifically denies that the

South Texas Family Residential Center is a “jail.”
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 2 of 20 PageID: 187




      3.       The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in the first sentence contained in

paragraph 3. The United States denies the allegations contained in the remainder of

paragraph 3.

      4.       Denied.

      5.       Denied.

                           JURISDICTION AND VENUE

      6.       The allegations contained in paragraph 6 of the Complaint are not

statements of fact but are conclusions of law to which no answer is required. To the

extent that an answer is required they are denied.

      7.       The United States admits that Plaintiff submitted an administrative

claim through her attorney dated November 27, 2018 and addressed to the U.S.

Department of Homeland Security, U.S. Immigration and Customs Enforcement,

U.S. Customs and Border Protection, and U.S. Department of Health and Human

Services.   The United States admits that U.S. Immigration and Customs

Enforcement sent a final denial of the administrative claim in a letter dated

September 9, 2019.

      8.    The allegations contained in paragraph 8 of the Complaint are not

statements of fact but are conclusions of law to which no answer is required. To the

extent that an answer is required they are denied.

                                      PARTIES

      9.       The United States lacks knowledge or information sufficient to form a
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 3 of 20 PageID: 188




belief as to the truth of the allegations contained in paragraph 9, and they are

therefore denied, except that it admits that Mariee1 was a citizen of Guatemala and

the infant daughter of Plaintiff.

      10.    The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 10, and they are

therefore denied, except that it admits that Plaintiff is Mariee’s mother.

      11.    The allegations contained in paragraph 11 of the Complaint are not

statements of fact but are conclusions of law to which no answer is required. To the

extent an answer is required, they are denied.

      12.    The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 12, and they are

therefore denied.

      13.    The United States denies the allegations contained in paragraph 13,

except that it admits that Plaintiff and Mariee were apprehended shortly after they

crossed the border and temporarily detained at a U.S. Customs and Border Patrol

immigration processing center.

      14.    The United States denies the allegations contained in paragraph 14,

except that it admits that the lights are on 24 hours a day at the U.S. Customs and

Border Patrol immigration processing center.

      15.    Denied.



1To avoid confusion, Defendant refers to the decedent as “Mariee” in this Answer in
same manner as the Plaintiff in the Complaint. See Compl., ¶1.
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 4 of 20 PageID: 189




      16.    The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 16 at this time,

accordingly they are denied.

      17.    The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 17, accordingly they

are denied, except that it admits that Plaintiff and Mariee were assigned to a room

with other mothers with a child.

      18.    The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 18, and they are

therefore denied.

      19.    The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 19, and they are

therefore denied.

      20.    The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 20 at this time,

accordingly they are denied, except that it denies that Mariee was examined by an

IHSC physician assistant on March 11, 2018.

      21.    The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 21 at this time,

accordingly they are denied, except that it denies that Mariee was examined by an

IHSC physician assistant on March 12, 2018.
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 5 of 20 PageID: 190




      22.    The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 22 at this time,

accordingly they are denied, except that it denies that Plaintiff sought medical

attention at an IHSC clinic. Answering further, the United States avers that the

clinic was run by CoreCivic and was staffed by healthcare workers from Maxim

Healthcare Services.

      23.    Denied. Answering further, the United States avers that no member of

the IHSC medical staff treated or examined Mariee.

      24.    The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 24 at this time,

accordingly they are denied, except that it denies that Mariee was seen on March 15,

2018 by an IHSC physician assistant.

      25.    The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 25 at this time,

accordingly they are denied, except that it denies that an IHSC physician assistant

made any statements concerning Mariee’s medical condition on March 21, 2018.

      26.    Denied.

      27.    The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 27 at this time,

accordingly they are denied, except that it denies that an IHSC physician made any

orders or gave directions as to Mariee’s medical follow-up.
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 6 of 20 PageID: 191




        28.   Denied.   Answering further, the United States avers that no IHSC

registered nurse examined or made notes in Mariee’s medical chart on March 23,

2018.

        29.   The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 29 at this time,

accordingly they are denied, except that it denies that Plaintiff asked an IHSC

registered nurse to conduct a more detailed examination of Mariee.

        30.   The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 30 at this time,

accordingly they are denied, except that it admits that Plaintiff was notified of an

appointment for Mariee to be seen at 8:00 a.m. on March 25, 2018. Answering

further, the United States avers that Plaintiff refused the appointment for Mariee

that was scheduled for March 25, 2018 at 8:00 a.m. and instead chose to go to the

airport for transfer to New Jersey.

        31.   The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 31 at this time,

accordingly they are denied, except that it admits that a licensed vocational nurse

who was not an employee of the United States checked Mariee’s medical chart for

purposes of the transfer and discharge of the Mariee from the facility.

        32.   The United States generally denies the allegations contained in

paragraph 32, and the United States specifically denies the allegation that an IHSC

licensed vocational nurse completed the Transfer Summary.
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 7 of 20 PageID: 192




      33.   The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 33 at this time,

accordingly they are denied, except that the United States avers on information and

belief that Plaintiff refused a last medical appointment for Mariee with The

Children’s Hospital of San Antonio so she could transfer to New Jersey.

      34.   The allegations contained in paragraph 34 of the Complaint are not

statements of fact but are conclusion of law to which no answer is required. To the

extent an answer is required, they are denied.

      35.   The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 35, and they are

therefore denied.

      36.   The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 36, and they are

therefore denied.

      37.   The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 37, and they are

therefore denied.

      38.   The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 38, and they are

therefore denied.

      39.   The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 39, and they are
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 8 of 20 PageID: 193




therefore denied.

       40.    The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 40, and they are

therefore denied.

       41.    The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 41, and they are

therefore denied.

       42.    The United States lacks knowledge or information sufficient to form a

belief as to the truth of the allegations contained in paragraph 42, and they are

therefore denied.

       43.    The United States generally denies the allegations contained in

paragraph 43, and the United States specifically denies the allegation that IHSC

provided medical care to Mariee.

       44.    The United States generally denies the allegations contained in

paragraph 44, and the United States specifically denies the allegation that IHSC

provided medical care to Mariee.

                      FIRST CAUSE OF ACTION
 (TEXAS SURVIVAL STATUTE: NEGLIGENCE AND GROSS NEGLIGENCE)
             (Tex. Civ. Prac. & Rem. Code § 71.021, et seq.)

       45.    The United States incorporates by reference the foregoing answers as if

set forth fully herein.

       46.    The allegations contained in paragraph 46 of the Complaint are not

statements of fact but are conclusions of law to which no answer is required. To the
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 9 of 20 PageID: 194




extent an answer is required, they are denied.

       47.    The United States generally denies the allegations contained in

paragraph 47, and the United States specifically denies the allegation that IHSC

employees staffed the clinic at the South Texas Family Residential Center.

       48.    Denied.

       49.    Denied.

       50.    The allegations contained in paragraph 50 of the Complaint are not

statements of fact but are conclusions of law to which no answer is required. To the

extent an answer is required, they are denied.

                   SECOND CAUSE OF ACTION
       (TEXAS WRONGFUL DEATH ACT: NEGLIGENCE AND GROSS
        NEGLIGENCE) (Tex. Civ. Prac. & Rem. Code § 71.001, et seq.)

       51.    The United States incorporates by reference the foregoing answers as if

set forth fully herein.

       52.    The allegations contained in paragraph 52 of the Complaint are not

statements of fact but are conclusions of law to which no answer is required. To the

extent an answer is required, they are denied.

       53.    The United States generally denies the allegations contained in

paragraph 53, and the United States specifically denies the allegation that IHSC

employees staffed the clinic at the South Texas Family Residential Center.

       54.    Denied.

       55.    Denied.

       56.    The allegations contained in paragraph 56 of the Complaint are not
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 10 of 20 PageID: 195




 statements of fact but are conclusions of law to which no answer is required. To the

 extent an answer is required, they are denied.

                         THIRD CAUSE OF ACTION
          (TEXAS SURVIVAL STATUTE: MEDICAL NEGLIGENCE)
    (Tex. Civ. Prac. & Rem. Code §§ 74.051, 74.052 – Medical Liability Act)

        57.    The United States incorporates by reference the foregoing answers as if

 set forth fully herein.

        58.    The allegations contained in paragraph 58 of the Complaint are not

 statements of fact but are conclusions of law to which no answer is required. To the

 extent an answer is required, they are denied.

        59.    Denied.

        60.    The United States generally denies the allegations contained in

 paragraph 60, and the United States specifically denies the allegation that IHSC

 employees staffed the clinic at the South Texas Family Residential Center.

        61.    Denied.

        62.    Denied.

        63.    The allegations contained in paragraph 63 of the Complaint are not

 statements of fact but are conclusions of law to which no answer is required. To the

 extent an answer is required, they are denied.

                        FOURTH CAUSE OF ACTION
       (TEXAS WRONGFUL DEATH ACT: MEDICAL NEGLIGENCE)
    (Tex. Civ. Prac. & Rem. Code §§ 74.051, 74.052 – Medical Liability Act)

        64.    The United States incorporates by reference the foregoing answers as if

 set forth fully herein.
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 11 of 20 PageID: 196




        65.    The allegations contained in paragraph 65 of the Complaint are not

 statements of fact but are conclusions of law to which no answer is required. To the

 extent an answer is required, they are denied.

        66.    Denied.

        67.    The United States generally denies the allegations contained in

 paragraph 67, and the United States specifically denies the allegation that IHSC

 employees staffed the clinic at the South Texas Family Residential Center.

        68.    Denied.

        69.    Denied.

        70.    The allegations contained in paragraph 70 of the Complaint are not

 statements of fact but are conclusions of law to which no answer is required. To the

 extent an answer is required, they are denied.

                           FIFTH CAUSE OF ACTION
              (TEXAS SURVIVAL STATUTE: NEGLIGENCE PER SE)
                  (Tex. Civ. Prac. & Rem. Code § 71.021, et seq.)

        71.    The United States incorporates by reference the foregoing answers as if

 set forth fully herein.

        72.    The allegations contained in paragraph 72 of the Complaint are not

 statements of fact but are conclusions of law to which no answer is required. To the

 extent an answer is required, they are denied.

        73.    The United States generally denies the allegations contained in

 paragraph 73, and the United States specifically denies the allegation that IHSC

 employees staffed the clinic at the South Texas Family Residential Center.
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 12 of 20 PageID: 197




       74.       The allegations contained in paragraph 74 of the Complaint are not

 statements of fact but are conclusions of law to which no answer is required. To the

 extent an answer is required, they are denied.

       75.       The actual document to which Plaintiff is referring in this paragraph is

 the best and most complete characterization and the United States denies the

 Plaintiff’s characterization to the extent it is inconsistent.      The United States

 specifically denies the allegation that an IHSC licensed vocational nurse completed

 the Transfer Summary.

       76.       The allegations contained in paragraph 76 of the Complaint are not

 statements of fact but are conclusions of law to which no answer is required. To the

 extent an answer is required, they are denied. The United States specifically denies

 the allegation that an IHSC licensed vocational nurse completed the Transfer

 Summary.

       77.       Denied.

       78.       The allegations contained in paragraph 78 of the Complaint are not

 statements of fact but are conclusions of law to which no answer is required. To the

 extent an answer is required, they are denied.

                        SIXTH CAUSE OF ACTION
          (TEXAS WRONGFUL DEATH ACT: NEGLIGENCE PER SE)
               (Tex. Civ. Prac. & Rem. Code § 71.001, et seq.)

       79.       Defendant incorporates by reference the foregoing answers as if set forth

 fully herein.

       80.       The allegations contained in paragraph 80 of the Complaint are not
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 13 of 20 PageID: 198




 statements of fact but are conclusions of law to which no answer is required. To the

 extent an answer is required, they are denied.

       81.    The United States generally denies the allegations contained in

 paragraph 81, and the United States specifically denies the allegation that IHSC

 employees staffed the clinic at the South Texas Family Residential Center.

       82.    The allegations contained in paragraph 82 of the Complaint are not

 statements of fact but are conclusions of law to which no answer is required. To the

 extent an answer is required, they are denied.

       83.    The actual document to which Plaintiff is referring in this paragraph is

 the best and most complete characterization and the United States denies Plaintiff’s

 characterization to the extent it is inconsistent.

       84.    The allegations contained in paragraph 84 of the Complaint are not

 statements of fact but are conclusions of law to which no answer is required. To the

 extent an answer is required, they are denied. Answering further, the United States

 specifically denies that an IHSC vocational nurse conducted or filled out a Transfer

 Summary for Mariee.

       85.    Denied.

       86.    The allegations contained in paragraph 86 of the Complaint are not

 statements of fact but are conclusions of law to which no answer is required. To the

 extent an answer is required, they are denied.
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 14 of 20 PageID: 199




                                  JURY DEMAND

       87.    Plaintiff’s demand for a jury trial against the United States in this

 action is barred under 28 U.S.C. §§ 1346(b), 2402.

       The United States denies each and every factual allegation contained in the

 Complaint, except as expressly admitted or qualified herein.

                              PRAYER FOR RELIEF

       Defendant United States denies that Plaintiff is entitled to any relief sought

 in the “Prayer for Relief.” Moreover, to the extent that the assertions under that

 heading are deemed to contain any allegations of fact, each and every such allegation

 is denied. Answering further, pursuant to 28 U.S.C. § 2674, Plaintiff is proscribed

 from recovering any amount for prejudgment interest against the United States and

 Plaintiff cannot recover a separate award for attorney’s fees from the United States.

 See 28 U.S.C. § 2412(d)(1)(A).

                                     DEFENSES

       1.     The United States pleads sovereign immunity as a complete defense.

 Plaintiff’s exclusive remedy lies under the Federal Tort Claims Act (“FTCA”), 28

 U.S.C. §§ 1346(b), 2671-80, and its statutory limitations on recovery are strictly

 construed in favor of the Government.

       2.     Plaintiff’s claims are subject to and limited by the FTCA.

       3.     The alleged injuries were caused solely by the acts or omissions of other

 parties, persons, or entities, their servants, agents, representatives, or employees,
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 15 of 20 PageID: 200




 none of whom are agencies or employees of the United States for whom the United

 States has any liability pursuant to the FTCA.

       4.     The United States is not liable for alleged acts or omissions outside the

 scope of an employee’s duties, or for the alleged acts or omissions by Plaintiff, non-

 federal employees, third parties, or independent contractors under the FTCA.

       5.     Tort based claims that have not been administratively exhausted

 against an identified licensed physician or employee of the United States do not

 provide sufficient notice of a claim and may be barred by the FTCA’s two-year statute

 of limitations. 28 U.S.C. 2401(b).

       6.     To the extent that Plaintiff asserts claims or legal theories against the

 United States in this action that were not asserted in an administrative tort claim

 presented to the appropriate federal agency such claims are barred under 28 U.S.C.

 § 2675.

       7.     Plaintiff’s recovery, if any, is limited to the amount claimed

 administratively under 28 U.S.C. § 2675(a), and any relevant provisions of Texas

 statutory and common law, or such other states’ law(s) as may be deemed applicable.

       8.     Plaintiff is not entitled to recovery of attorney’s fees against the United

 States, and payment of attorney’s fees by Plaintiff is limited to 25 percent of any

 settlement or judgment amount. 28 U.S.C. § 2678.

       9.     Plaintiff is not entitled to recover prejudgment interest or punitive

 damages against the United States. 28 U.S.C. § 2674. Further, recovery of post-

 judgment interest is limited under 31 U.S.C. § 1304.
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 16 of 20 PageID: 201




       10.    Plaintiff’s recovery of medical or health care expenses, if any, is limited

 to those reasonable and necessary medical expenses actually paid or incurred by

 Plaintiff. Texas Civil Practice & Remedies Code § 41.0105; Haygood v. DeEscabedo,

 356 S.W.3d 390 (Tex. 2011).

       11.    The United States asserts its entitlement to a reasonable set-off, credit,

 or reimbursement in the amount of past or future medical expenses and benefits

 provided by the United States, or any federal agency, against any settlement or

 judgment in favor of Plaintiff.

       12.    Plaintiff’s recoverable noneconomic damages are statutorily limited to

 $250,000.00 by the Texas Civil Practice & Remedies Code §§ 74.301 et seq., or other

 applicable provisions of Texas law.

       13.    The Complaint in whole or in part fails to state a claim upon which relief

 may be granted against the United States.

       14.    This Court lacks subject matter jurisdiction over some or all of the

 claims asserted in the Complaint.

       15.    The United States denies that any breach of the standard of care, or the

 breach of any duty owed by an employee of the United States caused, proximately

 caused, or contributed to, Plaintiff’s injuries.

       16.    No act or omission by an employee of the United States was a

 substantial factor in causing either Mariee’s death or Plaintiff’s alleged injuries.

       17.    The United States, through its employees and agents, acted with due

 care and diligence at all relevant times.
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 17 of 20 PageID: 202




        18.    Any actions attributable to the United States were at all times

 privileged, justified, or taken in good faith at all times.

        19.    Plaintiff cannot prove foreseeability of the alleged harm or injuries.

        20.    The United States did not have actual, subjective awareness of any risk.

        21.    The United States did not proceed in conscious indifference to Plaintiff’s

 and Mariee’s rights, safety, or welfare.

        22.    The United States acted in a reasonably prudent manner to protect

 Plaintiff and Mariee from known and foreseeable risks of harm.

        23.    The United States pleads the negligence or fault of Plaintiff in denying

 or refusing medical care as a bar to, or in mitigation of any recovery herein, in

 accordance with state law theories of comparative responsibility and contribution.

 See, e.g., 28 U.S.C. §§ 2674, 2678; 31 U.S.C. § 1304; Texas Civil Practice and Remedies

 Code §§ 32.001 et seq. and 33.001 et seq.

        24.    In the event the United States is found to have been negligent, which

 negligence is denied, the superseding and intervening negligence of third parties, for

 whom the United States cannot be held liable, broke any causal connection between

 the United States’ negligence and the plaintiff’s alleged injury, cutting off the legal

 effect of the United States’ negligence.

        25.    The United States pleads a right of contribution, comparative offset, and

 proportionate responsibility, for any alleged injuries and damages that are

 determined to be attributable to the conduct, acts, or omissions, negligence, liability,

 or fault of non-employees, third parties, or independent contractors, including other
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 18 of 20 PageID: 203




 defendants, settling parties, or responsible third parties. Texas Civil Practice and

 Remedies Code §§ 32.001 et seq.; 33.001 et seq.

        26.       A new and independent cause intervened between any alleged negligent

 conduct by the United States, Plaintiff’s alleged injuries and Mariee’s death.

        27.       The illness Mariee allegedly died from was either pre-existing, or it was

 developed after Mariee left the South Texas Family Residential Center.

        28.       The Texas Civil Practice and Remedies Code Chapter 74 is inapplicable

 to Plaintiff’s Complaint since this is an alleged wrongful death claim arising from a

 “Healthcare Liability Claim.”

        29.       No employee of the United States at the South Texas Family Residential

 Center who interacted with Plaintiff or Mariee was a “Healthcare Provider” as

 defined by Texas Law.

        30.       Venue is improper because the Plaintiff does not legally reside in this

 district and the allegedly negligent or wrongful acts and omissions did not occur in

 this district.

        31.       Due to Plaintiff’s failure to effect proper and timely service of process,

 this Court lacks personal jurisdiction over the United States.

        32.       To the extent that the Complaint refers to or quotes from external

 documents, particularly medical records and dates, the United States refers to such

 materials for a full and accurate statement of such content. Nothing in the Answer

 is intended to be, and should not be construed as, an admission that the cited external

 materials are correctly quoted or relevant to this action.
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 19 of 20 PageID: 204




       33.    Defendant reserves any and all affirmative defenses not specifically

 asserted herein to which it is entitled, particularly those listed in Federal Rule of

 Civil Procedure 8(c), and reserves the right to seasonably amend this Answer to

 assert additional affirmative defenses that may be revealed during discovery.

                  DEMAND FOR STATEMENT OF DAMAGES

       Pursuant to Local Civil Rule 8.1, Defendant United States demands that

 within fourteen (14) days of service hereof, Plaintiff serve upon the undersigned a

 written statement of all damages claimed in the Complaint.

       WHEREFORE, Defendant United States respectfully requests that the Court:

 (1) dismiss the Complaint with prejudice, (2) enter judgment in Defendant’s favor;

 and (3) grand such further relief as the Court deems just and proper.

 Dated:   Newark, New Jersey
          April 15, 2021

                                        Respectfully submitted,

                                        RACHAEL A. HONIG
                                        Acting United States Attorney

                                 By:    s/Allan B. K. Urgent

                                        ALLAN B. K. URGENT
                                        Assistant United States Attorney

                                        s/Brooks E. Doyne

                                        BROOKS E. DOYNE
                                        Assistant United States Attorney
Case 2:20-cv-02501-JXN-ESK Document 31 Filed 04/15/21 Page 20 of 20 PageID: 205




                             CERTIFICATE OF SERVICE

       I, Allan B. K. Urgent, hereby certify that on April 15, 2021, I caused to be
 served a copy of the within Answer to Plaintiff’s Complaint by filing it through the
 Court’s CM/ECF system, which will make a copy available to the following person:

                                Paul J. Fishman, Esq.
                          Arnold & Porter Kaye Scholer LLP
                           One Gateway Center, Suite 1025
                                 Newark, NJ 07102

        I declare under penalty of perjury that the foregoing is true and accurate to the
 best of my knowledge, information, and belief.

       Executed on this 15th day of April, 2021.


                                         s/Allan B. K. Urgent

                                         Allan B. K. Urgent
                                         Assistant United States Attorney
